Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                 FILED
                                                              Jan 25 2012, 9:27 am


APPELLANT PRO SE:                                                     CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court


KENNETH W. GIBBS
Pro Se



                                IN THE
                      COURT OF APPEALS OF INDIANA

KENNETH W. GIBBS,                                    )
                                                     )
       Appellant,                                    )
                                                     )
                vs.                                  )       No. 52A04-1106-MI-378
                                                     )
INDIANA PAROLE BOARD,                                )
                                                     )
       Appellee.                                     )


                        APPEAL FROM THE MIAMI CIRCUIT COURT
                            The Honorable Robert A. Spahr, Judge
                               Cause No. 52C01-1105-MI-145


                                          January 25, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Kenneth W. Gibbs, an inmate at Miami Correctional Facility, filed a pro se1 action for

mandate requiring the Indiana Parole Board (the Board) to determine his parole eligibility

based on a vote of all five Board members. The trial court denied his petition upon its finding

that Gibbs “failed to state a basis for which relief should be granted.” Appellant’s Appendix

at 3. On appeal, Gibbs contends the trial court’s ruling was erroneous because the relief he

seeks, i.e., a vote by all five members of the Board to determine his parole eligibility, is

mandated by Ind. Code Ann. § 11-13-3-3(b) (West, Westlaw through end of 2011 1st

Regular Sess.).

        We affirm.

        On May 5, 2011, Gibbs filed a petition for mandate asking the Board to determine his

parole eligibility. On April 12, three members of the Board conducted a hearing on Gibbs’s

petition and voted to deny his request for parole. The Board consists of five members, see

Ind. Code Ann. § 11–9–1–1(a) (West, Westlaw through end of 2011 1st Regular Sess.), and

is charged with making decisions on parole release and revocations of parole. See I.C. § 11–

9–1–2(a)(2). I.C. § 11–13–3–3(b), states in relevant part that a parole eligibility hearing:

        [S]hall be conducted by one (1) or more of the parole board members. If one
        (1) or more of the members conduct the hearing on behalf of the parole board,
        the final decision shall be rendered by the full parole board based upon the
        record of the proceeding and the hearing conductor’s findings.

        In Gibbs’s case, only three of the five members were present to consider and rule upon


1
   We note that on the appellate brief and appendix Gibbs filed in conjunction with this appeal, he listed his
name as the preparer of the brief and also provided what purports to be his attorney number. It is obvious
from the format that the number provided, whatever its source or significance, is not a valid attorney number.
 Moreover, a quick check of the Indiana Roll of Attorneys confirms that Gibbs is not listed thereon. Although
Gibbs is representing himself in this matter, this does not make him an attorney. We caution Gibbs that in

                                                      2
his petition. Gibbs contends that the use of “full parole board” in I.C. § 11-13-3-3(b)

indicates that all five members of the Board must participate in the decision whether to grant

or deny parole. Our Supreme Court has held otherwise, viz.: “We hold that Indiana Code

section 11–13–3–3(b) does not require the Board to determine parole eligibility by a five-

member vote. The ‘full parole board’ delineates a majority of the Board, which may consist

of less than five members.” Varner v. Indiana Parole Bd., 922 N.E.2d 610, 613 (Ind. 2010).

Because the three members of the Board who ruled upon Gibbs’s petition constituted a

majority, the requirements of I.C. § 11-13-3-3(b) were satisfied. Varner v. Indiana Parole

Bd., 922 N.E.2d 610.

        Judgment affirmed.

RILEY, J., and MATHIAS, J., concur.




future pro se legal endeavors, he should avoid making the false representation or creating the false impression
that he is an attorney.

                                                      3